Title: John Adams to Abigail Adams, 8 February 1794
From: Adams, John
To: Adams, Abigail


          
            My dearest Friend
            Philadelphia Feb. 8. 1794
          
          I have recd yours of the 30th. Ult. and given the inclosed to son Thomas, who will do with it what he can.
          Congress have been together, more than two Months and have done nothing, and will continue Sitting two Months longer, and do little. I for my part am wearied to death with Ennui— Obliged to be punctual by my habits, confined to my Seat, as in a Prison to see nothing done, hear nothing Said, and to Say and do nothing. Oh that my Rocks were here within a mile or two, and my little habitation and pretty littl Wife above all. Ah I fear that some fault unknown has brought upon me such Punishments to be Seperated both when We were too young and when We are too old.
          I dont believe We shall adopt Mr Madisons Motions nor build a Navy: But if We do not purchase a Peace with the Algerines We shall all deserve to become their Captives.
          The Genetians had a frolic on the 6th in commemoration of the Treaty and drank Toasts enough to get merry. so cordial so loving so

fraternal, so neat and elegant, so sweet and pretty! have you read them. Franklin Bryant, Reed, Hutchinson & sargeant the Heroes. fit company for Dallas Mifflin & Genet.— No harm done however that I hear of.— a sharp shot or two at the President.
          The Havock made in our Trade I fear will distress Us— I suspect that immense sums borrowed of Banks have fallen a sacrifice in France, as well as on the seas and When the day of Payment comes, more Credits must be given or Bankruptcies ensue. Borrowing of Banks for a trading Capital, is very unmercantile. However, We shall not go to War, and nothing is to be dreaded so much as that.
          I fear The English will have all the West Indies leaving a little to Spain. This I dont like at all. We shall see what another Campain will do in Europe. If the English assist La Vendee, which if they had been cunning or wise they would have done last Year it is thought that Brittany Normandy and Pichardy will declare for a King: But of this there can be no certainty.
          I am going to dinner at Mr Daltons with Judge & Mrs Cushing who will call on you on her return and tell you the News in the South.
          My Mother I hope is growing better— Remember me to her tenderly
          Tenderly says Eccho yours
          
            J. A
          
        